Brief Struck and Order filed October 17, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00827-CV
                                   ____________

                       WANDA A. AKOREDE, Appellant

                                        V.

TEXAS WORKFORCE COMMISSION F/K/A TEXAS DEPARTMENT OF
         ASSISTIVE REHABILITATION SERVICES, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-57837

                                    ORDER

        On January 25, 2019, appellant filed a brief that does not comply with the
Texas Rules of Appellate Procedure. The brief fails to comply generally with
Rule 38.1

        Accordingly, we STRIKE appellant’s brief. Appellant is ordered to file a
brief that complies with the Texas Rules of Appellate Procedure by October 31,
2019.
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). If appellant fails to
timely file a brief in accordance with Rule 38, the appeal may be dismissed for
want of prosecution or the trial court’s judgment affirmed based on appellee’s
brief. See Tex. R. App. P. 38.8(a)(1), (3).



                                        PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.